Case 3:19-cV-00141-TSL-RHW Document 1-1 Filed 02/21/19 Page 1 of 3
Case: 25C|1:18-CV-00574-WLK Document #: 2 Filed: 10/05/2018 Page 1 of 2

IN THE CIRCUIT COURT OF 'I`HE FIRST JUDICIAL DISTRICT
OF HINDS COUNTY, MISSISSIPPI

REGINA R. TERRELL

AND ADA B. TERRELL PLA TIFFS

z§k“)¢

DME EXPRESS LLC DEFENDANT
C_o__M_P_LM_NI

COME NOW the plaintiffs, Regina R. Terrell and Ada B. Terrell, by and through their
attorneys, and file this their complaint against the defendant, DME Express, LLC, and for cause of
action would respectfully show as follows:

l. Plaintiffs are adult resident citizens of Lincoln County residing at Bogue Chitto,
Mississippi, and have been such for more than six months.

2. Defendant is a limited liability corporation organized under the laws of the State of
Oklahoma whose principal office and place of business is located at 5314 South Yale Avenue, Suite
420, Suite 900, Tulsa, Oklahoma 74135. Defendant is authorized to do business in the State of
Mississippi and has appointed as its registered agent C T Corporation System, 645 Lakeland East
Drive, Suite 101 , Flowood, Mississippi 39232, which may be served with process through the office
of the Sheriff of Rankin County, Mississippi.

3. Plaintiffs would show that on October 12, 2015, at approximately 12:30 in the
aftemoon, Regina R. Terrell was operating her vehicle in a lawful manner along Siwell Road in Hinds
County, Mississippi. Ada B. Terrell was a passenger in her car, riding in the rear seat on the driver’s
side.

4. Plaintiffs would show that as they were on approaching the exit ramp coming from I-55
onto Siwell Road, a van owned by the defendant and operated by its employee collided with the rear
of plaintiffs’ vehicle as it attempted to enter Siwell Road, causing extensive damage to plaintiffs’
vehicle and resulting in bodily injuries to both plaintiffs

5. Plaintiff’s injuries required them to be transported by ambulance to a local hospital, `
where they were examined and treated. Both plaintiffs required prolonged medical care and treatment;

they incurred medical expenses; and experienced pain and suffering

Case 3:19-cV-00141-TSL-RHW Document 1-1 Filed 02/21/19 Page 2 of 3
Case: 25C|1:18-CV-00574-WLK Document #: 2 Filed: 10/05/2018 Page 2 of 2

6. 'l`he damage to plaintiffs’ vehicle and the injuries resulting from the collision were the
direct and proximate result of the negligence of defendant’s driver, in that he failed to yield the right
of way; was following too closely; and failed to keep a proper lookout for plaintiffs and other drivers
along the roadway. v

7. Plaintiffs are entitled to judgment against the defendant in an amount, to be determined
by a j ury, which will compensate them for all damages sustained as a result of defendant’s negligence,
including but not limited to past, present and future pain and suffering; past, present and future medical
expenses.

WHEREFORE, PREM!SES CONSIDERED, plaintiffs, Regina A. Terrell and Ada B. Terrell,
demand judgment of and from DME Express LLC, in amount sufficient to compensate them for all
damages sustained as a result of defendant’s negligence, including but not limited to past, present and
future pain and suffering; past, present and future medical expenses.

Plaintiffs request that the clerk issue summons to the defendant in the form and manner
required by law, to be served upon its registered agent through the office of the Sheriff of Rankin
County, Mississippi

Respectfully submitted:

REGrNA A. TERRELL AND
A(D .TERRELL, Plaimiffs
By

,K/. <U%'

Their`Attorney

John H. Ott, MB 3950

Todd B. Ott, MB 99953

Ott Law Firm

P.O. Box 1684

McComb, Mississippi 39649
(601)684~6155 fax (601)249-0264

ottesg@bellsouth.net; toddbott@bellsouth.net; ottlawl @bellsouth.net;

Gary h. Honea, MB 2601

Honea Law Firm PLLC

209 Apache Drive

McComb, Mississippi 39648
(601)250-5687 fax (601)250-5690

g§ylhonea@bellsouth.net

Case 3:19-cV-00141-TSL-RHW Document 1-1 Filed 02/21/19 Page 3 of 3
Case: 25Ci1:18-cV-00574-WLK Document #: 2-1 Filed: 10/05/2018 Page 1 of 1

coven sHEEf
Civi| Case Flling Form

 

Court identification Docket l Case Vear Docket Number

_lIlL-§EJ CI:|_'S`_`E'LID|

 

 

 

 

 

(To be completed by Attorney/Party county ii Judici¢i court to l l
Frior to Filing of Pleading) butner (CH, Cl. C¢l
' Local Docket iD
ll E E § ll ill
rMississippi Supreme Court Form AOC/Ot Month Date ¥nr
Administrative Offlce of Courts (Rev 2016 Thts area to dowd by clerk Case Number lffiied prior to 1[1¢94

 

 

 

 

 

m the g§£:… court of mims E county - FleT E] mutual answer
langln of Suit mace an "X" in one box onlyl
initial Fiiing Reinstated m Foreign iudgment Enrolied Transfer from Other court m Other
m Remanded m Reopened m laining Suit/Action m Appeai
Pialntiff ~ Party(ies) initially Brlnging Sult Should Be Entered Flrst - Enter Additlonal Plaintiffs on Separate Form
lndivlduai Terrell Regina B
i.ast Name First Name Maiden Name, if applicable M.i. lr7Sr/iil/iV
Check ( x) if individual Plainitiff is acting in capacity as Executor(trix) or Admlnistrator(trix) of an Estate, and enter style:
Estate of
Check ( x ) if individual Pianitiff is acting in capacity as Business Owner/Operator (d/b/a) or State Agency, and enter entity
D/B/A or Agency

 

business

 

Enter legal name of business, corporation, partnership, agency - if Corporation, indicate the state where incorporated
Check ( x ) if Business Pianitiff is filing suit in the name of an entity other than the above, and enter below:
D/B/A

Add'¢“ °* Fl\l"*"' 2le London Drive. Booue Chitto. MS 39629
Attomev iN\m¢ & Addrwi Ott Law Firm. P.O. Box 1684. McComb, MS 39649

Check(x)if individual Fili tia law is NO an tumey
Signature of individual Filing: ' Aj

Defendant - Name of Defendant[-/Enter Additional Defendants on Separate Form

 

MS Bar No. 3950

 

 

 

 

 

 

 

 

 

 

 

 

 

   
   

 

 

 

 

 

    

individual
Last Name First Name Maiden Name, if applicable M.i. Jr/Sr/iliYi_\/_
____ Checl< ( x) if individual Defendant is acting in capacity as Executor(trix) or Administrator(trix) of an Estate, and enter styie:
Estate of
__ Check ( x ) if individual Defendant is acting in capacity as Business Owner/Operator (d/b/a) or State Agency, and enter entity:
D/B/A or Agency
B“Si"¢!$ DME Exnress LLC
Enter legal name of business, corporation, partnership, agency - if Corporation, indicate the state where incorporated
___ Check l x ) if Business Defendant is acting in the name of an entity other than the above, and enter below:
D/B/A
Attorney (Name & Address) - lt Known MS Bar No.
_
__ Check ( x) if child support is contemplated as an issue in this sutt.' E Al€°h°|/DNB C°mmifm€nf tww»~) l “Ml Pi'°P¢nv
’if checked, please submit completed Child Support information Sheet with this Cover Sheet a other Adverse Po§session
Nature of Suit (Piace an "X" in one box oniy) l cmidren/Mmors - Non Domesnc | E garment
Domestu Relations l F Business./Commerciai l [:] Adoption - Contested m gminem D°main
m Chi|d Custody/Vlsltation m Accountlng (Buslness) [:\ Adoption - Uncontested m Eviction
g Child Support m Business Dissolution |:] Consent to Abortion [:] judi¢ra\ que¢i°;ure
m Contempt m Debt Coiiection |:] Minor Removai of Minority ['_'] gen Asserri°n
m Divorce:i=auit E] Empioyment [:] Other l:l Panition
m Divorce: irreconcilable Diff. m Foreign Judgment l Ci\ill Rl$h*$ l CJ Tax Saie: Confirm/Cancei
m Domestic Abuse m Garnishment E|ECti°hS [___] Tit|e Boundary or Ea§ement
m Emancipation m Repievin m Expungement m other H______
g Modincauon - other ['_`] Habeas Corpus torn
m Paternity ~ [:| Post Conviction Reiief/Prisoner g aad mm
m property D|vision - ccountlng 'roate - th€r m F,aud
L__'] Separate Malntenance m Birth Certificate Correction __ m mentions T°n
m Term. of Parentai Rights~Chancery E] Mental Health Commitment - Breach of Contract m mss of C°nsomum
[:l UiFSA (eff 7/1/97; formerly uRESA) m Conservatorshlp m lnstallment Contract m Ma‘pramce _ Lesal
O'he" m G“a'dia"sh'p m lnsu'a“ce g Ma|practice ~ Medica|
m Heirship - Specific Performance m Mass T°n
A minls!rative AS€\`\CV EJ lntesta\e 55'“9 m Negligence - Generai
m County Courl m Mi"°"$ Swle"‘e"t [S] Negligence - Motor Vehicie
m Hardship Petition (Driver License) ['_°_] Muniment of Titie Bond Vai ation m premises Liab|my
E Justice Court m Name Change l:l Ci"" F°"f°i'"'e m Product Liabi|lty
g MS Dept Empioyment Security m Testate Estate m De€|araf°i'¥lud€m€nf gubrosat\on
m Muni¢ipai court m Wiil Contest m iniunction or Restraining Order Wmngfu| Death
m other g Aicohol/Drug Commitmentimm~) [:] Other m other

 

 

 

 

 

 

